SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

837
CA 15-00083
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF CLAYTON A. POTTER,
PETITIONER-APPELLANT,

                      V                                           ORDER

ROBERT F. HYLAND & SONS, LLC,
RESPONDENT-RESPONDENT.


FORSYTH HOWE O’DWYER KALB & MURPHY, P.C., ROCHESTER (SANFORD R.
SHAPIRO OF COUNSEL), FOR PETITIONER-APPELLANT.

LECLAIR KORONA GIORDANO COLE, LLP, ROCHESTER (STEVEN E. COLE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered October 10, 2014 in a CPLR article 76
proceeding. The order, insofar as appealed from, dismissed the
petition.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 21, 2015, and filed in the Monroe
County Clerk’s Office on April 22, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    July 10, 2015                       Frances E. Cafarell
                                                Clerk of the Court